Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims from pending
Application No. 17/216,607
Claims from U.S.
Patent No 10,945,182
26. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

providing a wireless adaptor operatively coupled between the mobile controller and two Wi-Fi access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode,

wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first Wi-Fi access point of the two Wi-Fi access points, and a second channel to a Wi-Fi wireless access point of the two Wi-Fi access points,

such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the first and second Wi-Fi access points, and 

wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 

operating the wireless adaptor to automatically: 

scan to find a first available Wi-Fi access point and a second available Wi-Fi access point and determine a signal strength of the first available Wi-Fi access point and the second available Wi-Fi access point;

connect with a primary Wi-Fi access point using the first channel, the primary Wi-Fi access point being the first available Wi-Fi access point or the second available Wi-Fi access point having a strongest signal strength; 

while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative Wi-Fi access point and determine a signal strength of the alternative Wi-Fi access point; 

compare the signal strength of the primary Wi-Fi access point connected through the first channel with the signal strength of the alternative Wi-Fi access point available through the second channel; and 

maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary Wi-Fi access point and the alternative Wi-Fi access point that has the strongest signal strength.

1. A system for maintaining wireless connectivity between a mobile controller and a remote controller, the system comprising: 

a wireless adaptor operatively coupled between the mobile controller and each of a first wireless access point and a second wireless access point, each of which is operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter, the wireless adaptor configured to have a timing-multiplexed operational mode wherein the wireless connectivity is maintained between the mobile controller and the remote controller on both a first channel to the first wireless access point, and a second channel to the second wireless access point, such that a data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a protocol that is operated by the wireless adaptor and the first and second wireless access points, wherein in a background scanning mode, data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; 

wherein the mobile controller is configured at a first time to operate the wireless adaptor to automatically: 

scan to find available wireless access points; 

connect to the remote controller through the first wireless access point with the first channel and evaluate a connectivity of the first channel connection by sending first data via the first channel through the first wireless access point to a first remote server; 

while retaining the first channel connection with the remote controller through the first channel using the timing-multiplexed operational mode of the wireless adaptor, 

connect to the remote controller in the background scanning mode through the second wireless access point with the second channel and evaluate connectivity of the second channel connection by sending second data via the second channel through the second wireless access point to a second remote server, 

compare the evaluated connectivities of the first and second channels to find a highest evaluated channel and a lowest evaluated channel, and 

while maintaining the wireless connectivity between the mobile controller and the remote controller, switching, based on comparing the evaluated connectivities of the first and second channels, from the lowest evaluated channel to the highest evaluated channel while proceeding to continually optimize a connection being used as a primary connection by scanning to find additional available wireless access points and evaluate connectivities of the connections with the additional available wireless access points; 

wherein the mobile controller is configured to operatively couple the wireless adaptor between the mobile controller and each of the second wireless access point and a third wireless access point, the second and third wireless access points being operatively coupled to the remote controller, and configure the wireless adaptor to have the timing-multiplexed operational mode wherein the wireless connectivity is maintained between the mobile controller and the remote controller on both the second channel to the second wireless access point, and a third channel to the third wireless access point, such that another data transmission between the mobile controller and the remote controller is switched between the second channel and the third channel based at least in part on data transmission timing gaps associated with the protocol that is operated by the wireless adaptor and the second and third wireless access points, and 

wherein the mobile controller is configured at a second time to operate the wireless adaptor to automatically: 

continue to scan to find the additional available wireless access points; 

connect to the remote controller in the background scanning mode through the second wireless access point with the second channel and evaluate the connectivity of the second channel connection by sending additional second data via the second channel through the second wireless access point to the second remote server; 

while retaining the wireless connectivity with the remote controller through the second channel using the timing-multiplexed operational mode of the wireless adaptor, 

connect to the remote controller in the background scanning mode through the third wireless access point with the third channel and evaluate a connectivity of the third channel connection by sending third data via the third channel through the third wireless access point to a third remote server, 

compare the evaluated connectivities of the second and third channels to find a next highest evaluated channel and a next lowest evaluated channel, and 

while maintaining the wireless connectivity between the mobile controller and the remote controller, switching, based on comparing the evaluated connectivities of the second and third channels, the primary connection from the next lowest evaluated connection channel to the next highest evaluated channel while proceeding to continually optimize the connection being used as the primary connection by scanning to find additional available wireless access points and evaluate connectivities of the connections with the additional available wireless access points.

27. The method of claim 26, wherein the single wireless transmitter is a radio frequency (RF) antenna.

2. The system of claim 1, wherein the single wireless transmitter is a radio frequency (RF) antenna.
28. The method of claim 26, wherein the data is alternated based upon a time interval.

3. The system of claim 1, wherein the data is alternated based upon a time interval.
29. The method of claim 28, wherein the time interval is predetermined.

6. The system of claim 3, wherein the time interval is predetermined.
30. The method of claim 28, wherein the time interval is adjustable using the mobile controller.

7. The system of claim 3, wherein the time interval is adjustable using the mobile controller.
31. The method of claim 26, wherein the bit packet size is predetermined.

4. The system of claim 1, wherein the bit packet size is predetermined.
32. The method of claim 26, wherein the bit packet size is adjustable using the mobile controller.

5. The system of claim 1, wherein the bit packet size is adjustable using the mobile controller.
33. The method of claim 26, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.

8. The system of claim 1, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.
34. The method of claim 26, wherein the wireless adaptor is a cellular telephone adaptor.

9. The system of claim 1, wherein the wireless adaptor is a cellular telephone adaptor.
35. The method of claim 26, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.

10. The system of claim 1, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.
36. The method of claim 26, wherein the wireless adaptor is a free-space optical adaptor.

11. The system of claim 1, wherein the wireless adaptor is a free-space optical adaptor.
37. The method of claim 26, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.

12. The system of claim 1, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.
38. The method of claim 37, wherein the discrete frequency band is selected based upon a determined prevalence of active Wi-Fi access points.

13. The system of claim 12, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.
39. The method of claim 26, wherein the mobile controller is configured to scan again to find additional available Wi-Fi access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

14. The system of claim 1, wherein the mobile controller is configured to scan again to find available wireless access points after disconnecting connectivity between the mobile controller and the remote controller through the lowest evaluated channel.
40. The method of claim 26, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available Wi-Fi access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

15. The system of claim 1, wherein the mobile controller is configured to repeatedly cycle between scanning to find available wireless access points and disconnecting connectivity between the mobile controller and the remote controller through the lowest evaluated channel.
41. The method of claim 40, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about ½ cycles/second.

16. The system of claim 15, wherein the mobile controller is configured to repeatedly cycle at a frequency between 100 cycles/second and ½ cycles/second.
42. The method of claim 26, wherein the mobile controller is coupled to a motorized vehicle.

17. The system of claim 1, wherein the mobile controller is coupled to a motorized vehicle.
43. The method of claim 42, wherein the motorized vehicle comprises a robot.

18. The system of claim 17, wherein the motorized vehicle comprises a robot.
44. The method of claim 26, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.

21. The system of claim 1, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.
45. The method of claim 44, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

22. The system of claim 21, wherein at least one of the data transmission timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.


Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 21-22 of U.S. Patent No. 10,945,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 26-45 of the pending Appl. No. 17/216,607 and the subject matter of claims 1-18 and 21-22 of U.S. Patent No. 10,945,182 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

Claims from pending
Application No. 17/216,607
Claims from U.S.
Patent No 10,939,493
26. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

providing a wireless adaptor operatively coupled between the mobile controller and two Wi-Fi access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode,

wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first Wi-Fi access point of the two Wi-Fi access points, and a second channel to a Wi-Fi wireless access point of the two Wi-Fi access points,

such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the first and second Wi-Fi access points, and 

wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 

operating the wireless adaptor to automatically: 

scan to find a first available Wi-Fi access point and a second available Wi-Fi access point and determine a signal strength of the first available Wi-Fi access point and the second available Wi-Fi access point;

connect with a primary Wi-Fi access point using the first channel, the primary Wi-Fi access point being the first available Wi-Fi access point or the second available Wi-Fi access point having a strongest signal strength; 

while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative Wi-Fi access point and determine a signal strength of the alternative Wi-Fi access point; 

compare the signal strength of the primary Wi-Fi access point connected through the first channel with the signal strength of the alternative Wi-Fi access point available through the second channel; and 

maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary Wi-Fi access point and the alternative Wi-Fi access point that has the strongest signal strength.

1. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

operatively coupling a wireless adaptor between the mobile controller and each of a first wireless access point and a second wireless access point, the first and second wireless access points being operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter, and configuring the wireless adaptor to have a timing-multiplexed operational mode wherein the wireless connectivity is maintained between the mobile controller and the remote controller on both a first channel to the first wireless access point, and a second channel to the second wireless access point, such that a data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with an IEEE 802.11 distributed coordination function timing protocol that is operated by the wireless adaptor and the first and second wireless access points, wherein in a background scanning mode, data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; 

operating the wireless adaptor, at a first time, to automatically: 

scan to find available wireless access points; 

connect to the remote controller through the first wireless access point with the first channel and evaluate a connectivity of the first channel connection by sending first data via the first channel through the first wireless access point to a first remote server; and 

while retaining the first channel connection with the remote controller through the first channel using the timing-multiplexed operational mode of the wireless adaptor, 

connect to the remote controller in the background scanning mode through the second wireless access point with the second channel and evaluate a connectivity of the second channel connection by sending second data via the second channel through the second wireless access point to a second remote server, 

compare the evaluated connectivities of the first and second channels to find a highest evaluated channel and a lowest evaluated channel, and 

while maintaining the wireless connectivity between the mobile controller and the remote controller, switching, based on comparing the evaluated connectivities of the first and second channels, from the lowest evaluated channel to the highest evaluated channel while proceeding to continually optimize a connection being used as a primary connection by scanning to find additional available wireless access points and evaluate connectivities of the connections with the additional available wireless access points; 

operatively coupling the wireless adaptor between the mobile controller and each of the second wireless access point and a third wireless access point, the second and third wireless access points being operatively coupled to the remote controller, and configuring the wireless adaptor to have the timing-multiplexed operational mode wherein the wireless connectivity is maintained between the mobile controller and the remote controller on both the second channel to the second wireless access point, and a third channel to the third wireless access point, such that another data transmission between the mobile controller and the remote controller is switched between the second channel and the third channel based at least in part on data transmission timing gaps associated with the protocol that is operated by the wireless adaptor and the second and third wireless access points; and 

operating the wireless adaptor, at a second time, to automatically: 

continue to scan to find additional available wireless access points; 

connect to the remote controller in the background scanning mode through the second wireless access point with the second channel and evaluate the connectivity of the second channel connection by sending additional second data via the second channel through the second wireless access point to the second remote server; and 

while retaining the wireless connectivity with the remote controller through the second channel using the timing-multiplexed operational mode of the wireless adaptor, 

connect to the remote controller in the background scanning mode through the third wireless access point with the third channel and evaluate a connectivity of the third channel connection by sending third data via the third channel through the third wireless access point to a third remote server, 

compare the evaluated connectivities of the second and third channels to find a next highest evaluated channel and a next lowest evaluated channel, and 

while maintaining the wireless connectivity between the mobile controller and the remote controller, switching, based on comparing the evaluated connectivities of the second and third channels, the primary connection from the next lowest evaluated connection to the next highest evaluated channel.

27. The method of claim 26, wherein the single wireless transmitter is a radio frequency (RF) antenna.

2. The method of claim 1, wherein the single wireless transmitter is a radio frequency (RF) antenna.
28. The method of claim 26, wherein the data is alternated based upon a time interval.

3. The method of claim 1, wherein the data is alternated based upon a time interval.
29. The method of claim 28, wherein the time interval is predetermined.

6. The method of claim 3, wherein the time interval is predetermined.
30. The method of claim 28, wherein the time interval is adjustable using the mobile controller.

7. The method of claim 3, wherein the time interval is adjustable using the mobile controller.
31. The method of claim 26, wherein the bit packet size is predetermined.

4. The method of claim 1, wherein the bit packet size is predetermined.
32. The method of claim 26, wherein the bit packet size is adjustable using the mobile controller.

5. The method of claim 1, wherein the bit packet size is adjustable using the mobile controller.
33. The method of claim 26, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.

8. The method of claim 1, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.
35. The method of claim 26, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.

9. The method of claim 1, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.
37. The method of claim 26, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.

10. The method of claim 1, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.
38. The method of claim 37, wherein the discrete frequency band is selected based upon a determined prevalence of active Wi-Fi access points.

11. The method of claim 10, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.
39. The method of claim 26, wherein the mobile controller is configured to scan again to find additional available Wi-Fi access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

12. The method of claim 1, wherein the mobile controller is configured to scan again to find available wireless access points after disconnecting connectivity between the mobile controller and the remote controller through the lowest evaluated channel.
40. The method of claim 26, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available Wi-Fi access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

13. The method of claim 1, wherein the mobile controller is configured to repeatedly cycle between scanning to find available wireless access points and disconnecting connectivity between the mobile controller and the remote controller through the lowest evaluated channel.
41. The method of claim 40, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about ½ cycles/second.

14. The method of claim 13, wherein the mobile controller is configured to repeatedly cycle at a frequency between 100 cycles/second and ½ cycles/second.
42. The method of claim 26, wherein the mobile controller is coupled to a motorized vehicle.

15. The method of claim 1, wherein the mobile controller is coupled to a motorized vehicle.
43. The method of claim 42, wherein the motorized vehicle comprises a robot.

16. The method of claim 15, wherein the motorized vehicle comprises a robot.
44. The method of claim 26, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.

1. …data transmission timing gaps associated with an IEEE 802.11 distributed coordination function timing protocol…
45. The method of claim 44, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

19. The method of claim 1, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.


Claims 26-33, 35 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19 of U.S. Patent No. 10,939,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 26-33, 35 and 37-45 of the pending Appl. No. 17/216,607 and the subject matter of claims 1-16 and 19 of U.S. Patent No. 10,939,493 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

Claims from pending
Application No. 17/216,607
Claims from U.S.
Patent No 9,344,935
26. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

providing a wireless adaptor operatively coupled between the mobile controller and two Wi-Fi access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode,

wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first Wi-Fi access point of the two Wi-Fi access points, and a second channel to a Wi-Fi wireless access point of the two Wi-Fi access points,

such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the first and second Wi-Fi access points, and 

wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 

operating the wireless adaptor to automatically: 

scan to find a first available Wi-Fi access point and a second available Wi-Fi access point and determine a signal strength of the first available Wi-Fi access point and the second available Wi-Fi access point;

connect with a primary Wi-Fi access point using the first channel, the primary Wi-Fi access point being the first available Wi-Fi access point or the second available Wi-Fi access point having a strongest signal strength; 

while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative Wi-Fi access point and determine a signal strength of the alternative Wi-Fi access point; 

compare the signal strength of the primary Wi-Fi access point connected through the first channel with the signal strength of the alternative Wi-Fi access point available through the second channel; and 

maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary Wi-Fi access point and the alternative Wi-Fi access point that has the strongest signal strength.

1. A system for maintaining wireless connectivity between a mobile controller and a remote controller, comprising: 

a wireless adaptor operatively coupled between the mobile controller and two wireless access points that are operatively coupled to the remote controller, the wireless adaptor configured to have a timing-multiplexed operational mode wherein connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first wireless access point of the two wireless access points, and a second wireless access point of the two wireless access points, such that data transmission between the mobile controller and remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a protocol that is operated by wireless adaptor and the two wireless access points; 

wherein the mobile controller is configured to operate the wireless adaptor to automatically: 

a. scan to find available wireless access points and check the signal strength thereof; 

b. connect with the available wireless access point that has the strongest signal strength using the first channel; 

c. while retaining connectivity with the remote controller through the first channel, continue scanning using the second channel to try to find an alternative access point and check the signal strength thereof; 

d. compare the signal strength of the access point connected through the first channel with the signal strength of the alternative access point available through the second channel; and 

e. maintain connectivity between the mobile controller and remote controller through the channel associated with the access point that has the highest signal strength.

2. The system of claim 1, wherein the wireless adaptor has a single wireless transmitter.

5. The system of claim 4, wherein the data is alternated in bit packets based upon a bit packet size.
27. The method of claim 26, wherein the single wireless transmitter is a radio frequency (RF) antenna.

3. The system of claim 2, wherein the single wireless transmitter is an RF antenna.
28. The method of claim 26, wherein the data is alternated based upon a time interval.

6. The system of claim 4, wherein the data is alternated based upon a time interval.
29. The method of claim 28, wherein the time interval is predetermined.

9. The system of claim 6, wherein the time interval is predetermined.
30. The method of claim 28, wherein the time interval is adjustable using the mobile controller.

10. The system of claim 6, wherein the time interval is adjustable using the mobile controller.
31. The method of claim 26, wherein the bit packet size is predetermined.

7. The system of claim 5, wherein the bit packet size is predetermined.
32. The method of claim 26, wherein the bit packet size is adjustable using the mobile controller.

8. The system of claim 5, wherein the bit packet size is adjustable using the mobile controller.
33. The method of claim 26, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.

11. The system of claim 1, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from the group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.
34. The method of claim 26, wherein the wireless adaptor is a cellular telephone adaptor.

12. The system of claim 1, wherein the wireless adaptor is a cellular telephone adaptor.
35. The method of claim 26, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.

13. The system of claim 1, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.
36. The method of claim 26, wherein the wireless adaptor is a free-space optical adaptor.

14. The system of claim 1, wherein the wireless adaptor is a free-space optical adaptor.
37. The method of claim 26, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.

15. The system of claim 1, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.
38. The method of claim 37, wherein the discrete frequency band is selected based upon a determined prevalence of active Wi-Fi access points.

16. The system of claim 15, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.
39. The method of claim 26, wherein the mobile controller is configured to scan again to find additional available Wi-Fi access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

17. The system of claim 1, wherein the mobile controller is configured to scan again to find available wireless access points after disconnecting connectivity between the mobile controller and remote controller through the channel which has the lowest compared signal strength.
40. The method of claim 26, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available Wi-Fi access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

18. The system of claim 1, wherein the mobile controller is configured to repeatedly cycle between scanning to find available wireless access points and disconnecting connectivity between the mobile controller and remote controller through the channel which has the lowest compared signal strength.
41. The method of claim 40, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about ½ cycles/second.

19. The system of claim 18, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about 1/2 cycles/second.
42. The method of claim 26, wherein the mobile controller is coupled to a motorized vehicle.

20. The system of claim 1, wherein the mobile controller is coupled to a motorized vehicle.
43. The method of claim 42, wherein the motorized vehicle comprises a robot.

21. The system of claim 20, wherein the motorized vehicle comprises a robot.
44. The method of claim 26, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.

24. The system of claim 1, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.
45. The method of claim 44, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

25. The system of claim 24, wherein at least one of the timing gaps represents a protocol element selected from the group consisting of: a random backoff period, a DCF interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.


Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-21 and 24-25 of U.S. Patent No. 9,344,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 26-45 of the pending Appl. No. 17/216,607 and the subject matter of claims 1-3, 5-21 and 24-25 of U.S. Patent No. 9,344,935 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/08/2022 in which claims 26-45  are pending. Claim 1-25 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Terminal Disclaimer
The terminal disclaimer filed on 12/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,966,136 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 12/07/2022 only listed the U.S. Patent No. 10,966,136. However, the Non-Final Office Action mailed on 06/08/2022 includes Double Patenting Rejections with U.S. Patent Nos. 10,966,136, 10,945,182, 10,939,493 and 9,344,935. Thus, the Double Patenting rejections for U.S. Patent Nos. 10,945,182, 10,939,493 and 9,344,935 are outstanding.

Response to Amendment
Applicant's amendments/arguments filed on 09/08/2022 with respect to amended independent claim 1 have been fully considered. Based on Applicant's amendments/arguments, the 35 U.S.C. 103 claim rejections previously set in the Non-Final Office Action mailed on 06/08/2022 have been withdrawn.

Allowable Subject Matter
Claims 26-45 will be allowed after a Terminal Disclaimer is filed for the Double Patenting Rejections presented above.

The following is a statement of reasons for the indication of allowable subject matter:
Fu et al. (US 2011/0222523), hereinafter “Fu”, Korinek et al. (US 2002/0131378), hereinafter “Korinek” and Latvakoski (US Pat. No. 7,408,899) are the closest prior arts found after examiner’s thorough search.

Regarding amended independent claim 1, the closest prior art of Fu discloses the user equipment (UE) with baseband module connects with the information source 10 (i.e. the internet, network or server (Figs. 10-11)) via a cellular network and WLAN (Fu, Fig. 1, [0025], [0026], Fig. 2, [0029], Figs. 3-5, [0033], [0034], [0035] ln 14-23, [0041]). The common RF module is connected to the baseband module and to the Wi-Fi AP and an eNB via the WLAN path and E-UTRAN path respectively. The Wi-Fi AP and the eNB are connected with the information source 10 via their respective path (dash-dotted lines). The common RF module uses a scheduling method where time slots are scheduled for the transmission or reception of one system (Wi-Fi AP via the WLAN path or eNB via the E-UTRAN path) while the other system waits, where the UE maintains its connection to both systems (Wi-Fi AP via the WLAN path and eNB via the E-UTRAN path) when the data communication switches between using the Wi-Fi AP via the WLAN path and eNB via the E-UTRAN path. The data communication switches between using the Wi-Fi AP via the WLAN path and eNB via the E-UTRAN path, where time slots are used for the different communication carriers of both systems (Wi-Fi AP and E-UTRAN), thus creating a time gap in each carrier while the other carrier is being used, as Fig. 4 shows. This is achieved by a multi-radio cooperation of a multi-radio integration technology migration for the system shown in Figure 1 that includes the UE, Wi-Fi AP and eNBs. The UE scans for Wi-Fi APs while still connected to the cellular network (Fu, Figs, 3-5, [0034], Fig. 6, [0041]-[0042], Fig. 9, [0051]-[0052]). The UE establishes a connection with Wi-Fi AP94 using the WLAN path which reaches the information source. The UE evaluates the connection with the Wi-Fi AP94 by measuring the received signal strength, WLAN throughput, etc., in order to decide if the WLAN connection should be maintained (Fu, Fig. 1, [0025]-[0026], Fig. 2, [0029], Figs. 3-5, [0034], [0035] ln 14-23, Figs. 6-8, [0041], Fig. 9, [0051] ln 1-8, [0051] ln 23-27, [0052]).

Regarding amended independent claim 1, the closest prior art of Korinek discloses a method 500 to determine when to migrate to an alternate BTS 108 in order to maintain connection between a subscriber unit 104 and a BSC 110 that provides voice and packet data services through the MSC 112 and PSTN 114 (Korinek, Fig. 1, Fig. 5, [0028] ln 1-5, [0003] ln 14-16, [0007] ln 3-13, [0019] ln 13-18, Fig. 3, [0021] ln 1-6,)). The transceiver 302 is coupled to the control unit 308 of the subscriber unit 104, which uses a selected BTS 108 or an alternate BTS 108 to communicate with a BSC 110 that provides voice, and packet data services through the MSC 112 and PSTN 114. The subscriber unit 104 scans for an alternate BTS 108 in order to alternate its connection between the selected BTS 108 through the control signal channel associated to the BTS 108, which the subscriber unit 104 is coupled, and an alternate BTS 108 that communicates via its control channel, where the subscriber unit 104 connects with the alternate BTS 108 by receiving its control signals while maintaining connection with the selected BTS 108 (Korinek, [0023] ln 4-9, [0028] ln 1-7, [0029] ln 1-15, ln 10-15, [0030] ln 1-16). The scanning is performed on a periodic basis. The subscriber unit 104 scans control signals from different BTSs 108 in its range and identifies the signal strength of the control signals. The subscriber unit 104 registers with the BTS 108 that has the greatest signal strength. When the subscriber unit 104 is communicatively coupled to the selected BTS 108, the subscriber unit 104 begins to listen for a communication signal, such as a control signal transmitted from an alternate BTS 108 via its control channel (step 508). The subscriber unit 104 compares the signal strength of the communication received from the alternate BTS 108 with the communication signal of the selected BTS 108 (step 510). The subscriber unit 104 selects the BTS 108 that has the stronger signal received, in order to maintain the connection between the subscriber unit 104 and BTS controller 110 that provides voice and data packet services.

Regarding amended independent claim 1, the closest prior art of Latvakoski discloses the channel used (dedicated or common channel) to transfer the packet is allocated based on the packet size. As shown in Fig. 2 the data is alternated between different channels based on the packet’s size (Latvakoski, col 2 ln 43-50, Fig. 2, col 5 ln 60-67, col 6 ln 1-6).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 
providing a wireless adaptor operatively coupled between the mobile controller and two Wi-Fi access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode, 
wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both 
a first channel to a first Wi-Fi access point of the two Wi-Fi access points, and 
a second channel to a second Wi-Fi access point of the two Wi- Fi access points, 
such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the first and second Wi-Fi access points, and 
wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 
operating the wireless adaptor to automatically: 
scan to find a first available Wi-Fi access point and a second available Wi-Fi access point and determine a signal strength of the first available Wi-Fi access point and the second available Wi-Fi access point; 
connect with a primary Wi-Fi access point using the first channel, the primary Wi-Fi access point being the first available Wi-Fi access point or the second available Wi-Fi access point having a strongest determined signal strength; 
while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative Wi-Fi access point and determine a signal strength of the alternative Wi-Fi access point; 
compare the signal strength of the primary Wi-Fi access point connected through the first channel with the signal strength of the alternative Wi-Fi access point available through the second channel; and 
maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary Wi-Fi access point and the alternative Wi-Fi access point that has the strongest signal strength” as recited in independent claim 1 when considering the claim as a whole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473